Citation Nr: 9909636	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-43 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis with slipped femoral epiphysis of the left hip with 
history of bursitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis with slipped femoral epiphysis of the right hip 
with history of bursitis, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to service connection for depression, claimed 
as secondary to service connected degenerative arthritis.

6.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to May 
1987.  This appeal arises from a March 1996 rating decision 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).  

The veteran has raised the issue of entitlement to service 
connection for a back disability, claimed as secondary to his 
service connected bilateral hip disorder.  That issue is 
referred to the RO for initial adjudication.


REMAND

The veteran is currently seeking increased evaluations for 
his service connected right and left knee and right and left 
hip disabilities.  Review of the record indicates that the 
veteran was last examined for VA compensation purposes in 
January 1998.  That examination did not contain the detailed 
findings necessary for proper evaluation of the veteran's 
claims, including comments on the functional loss associated 
with these disabilities.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "function loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1998).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The above Court decision, when considered in light of the VA 
examination findings, makes it necessary for the veteran to 
undergo a VA orthopedic examination for assessment of the 
functional loss associated with the service connected 
bilateral hip and knee disabilities.

In considering the veteran's claim for secondary service 
connection for depression, the Board notes that the purpose 
of the January 1998 VA psychiatric examination was to obtain 
an opinion as to the relationship between the veteran's 
depression and his service connected hip and knee disorders.  
That issue was not addressed by the examiner.  

The veteran's representative has requested a remand in this 
case.  When the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  Accordingly, the RO should schedule the veteran 
for a VA orthopedic examination of the knees and hips and for 
a VA psychiatric examination to include a specific response 
to the question of the possible relationship between the 
veteran's depression and his service connected hip and knee 
disorders.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
right and left knee and right and left 
hip pathology.  The entire claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of both knees and hips, should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the knees and hips.  The 
examiner should comment on the effect of 
the veteran's hip and knee pathology on 
his ability to work.  The report of 
examination should include complete 
rationale for the conclusions reached.

2.  The veteran should be examined by a VA 
psychiatrist who has not previously 
examined him to determine the nature of 
any current psychiatric disorder and 
whether it is related to his service 
connected bilateral hip and knee 
disorders.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
psychiatrist should describe what role if 
any the service connected hip and knee 
pathology plays in causing or worsening 
any psychiatric disorder found.  The 
report of examination should include a 
complete rationale for all opinions 
expressed with as much detail as possible.  
All necessary special studies or tests are 
to be accomplished.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The examiner must include a definition of 
the numerical code assigned.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following completion of the above, 
the RO should review the veteran's claims 
with regard to the additional evidence 
obtained.  In considering the evaluations 
of the left and right knee disorders, the 
RO should note that the VA Office of 
General Counsel has issued a precedent 
opinion regarding multiple ratings for 
arthritis and other musculoskeletal 
disabilities.  The General Counsel held 
that a single musculoskeletal disability 
may receive separate ratings under the 
diagnostic codes for arthritis (5003 
and/or 5010) and under diagnostic codes 
which rate musculoskeletal disabilities 
under criteria other than limitation of 
motion, specifically, 5257).  VAOGPREC 
23-97.

Following the above, a supplemental statement of the case 
should be furnished to the veteran and his representative.  
They should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


